PER CURIAM:
Bryan Luther Thomas appeals the district court’s order of civil commitment under 18 U.S.C. § 4246 (2000). He contends the evidence was insufficient to support the district court’s conclusion that if released, he would pose a substantial risk of bodily injury or serious damage to the property of others. In light of the evidence presented to the district court, we conclude its finding of substantial risk is not clearly erroneous. Accordingly, we affirm for the reasons stated by the district court. See United States v. Thomas, No. 5:06-hc-02152-BR (E.D.N.C. Feb. 7, 2007).
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.